Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a first action on the merits (FAOM) to this instant application filed on 23 January 2020 in which claims 1-8 are pending. Claim 1 is independent. Claims 2-8 are dependent.

Foreign Priority Acknowledged
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to the sole independent claim 1, the claim is allowable because the prior art of the record neither discloses nor suggests a radio frequency cable comprising a first housing and a second housing which house a first coil element and a second coil element respectively and flexible connector that connects the first housing with the second housing wherein the first coil element overlaps with the second coil element at least in part in the flexible connector as described in the claim in association with the remaining claim features.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citations
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshino (US-5,327,898) discloses a radio frequency coil comprising a first coil element (111) and a second coil element (112) where first coil element (111) and second coil elements (112) having a first housing (51a) and second housing (51b) each of which are being rigid. The first housing (51a) and second housing (51b) are connected by a flexible connector (70). However, Yoshino lacks the feature that states the first coil element to overlap the second coil element at least in part in the flexible connector as 111 and 112 in Yoshino do not overlap. Yoshino fails to meet the sole independent claim 1.

Xue (US-2006/0208734-A1) discloses radio frequency coil similar to the instant claimed invention. It includes coil elements (conductors 19 and 24) and a rigid housing (rigid subassembly 10 that houses conductor 19) and flexible housing (flexible subassembly 20 that house conductor 24). From the drawings and text it is not clear if 

Possanzini (US-2008/0238424-A1) discloses a radio frequency coil 60 similar to that of the instant claim 1, cf. Fig. 2A, 2B. The coil 60 shows coil elements (62a, 62b, etc.) and these coil elements (62a, 62b, etc.) appear to overlap. The coil 60 can be flexed along axes 80 and 82. However, it lacks a separate rigid housing and flexible housing. The coils made with a material that is semi-flexible. Possanzini fails to meet the sole independent claim 1.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER, PhD
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852